Citation Nr: 1202795	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity neuropathy.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to service connection for an enlarged prostate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from January 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for a skin rash, upper extremity neuropathy, rhinitis, and an enlarged prostate.

In January 2009, the Board remanded the appeals for further development.  During the processing of that appeal, service connection for a skin rash was granted; this was a full grant of the benefit sought on appeal, and so no further question remained before the Board with respect to that issue.  The remaining issues were twice remanded for scheduling of a Board hearing at the RO (Travel Board), in April 2011 and September 2011.

A hearing was held before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript of the hearing is associated with the claims file.

The issue of service connection for an enlarged prostate is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the November 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeals for service connection of rhinitis and bilateral upper extremity neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for bilateral upper extremity neuropathy.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for rhinitis.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the November 2011 Board hearing, the Veteran stated that he wished to withdraw his appeals with regard to claims of entitlement to service connection for bilateral upper extremity neuropathy and rhinitis. 

As the Veteran has withdrawn the appeal of that issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.

ORDER

The appeal for service connection for bilateral upper extremity neuropathy is dismissed.

The appeal for service connection for rhinitis is dismissed.


REMAND

Remand is required with respect to the claim of service connection for an enlarged prostate, for compliance with VA's duty to assist the Veteran in substantiating his claim.  This duty includes providing an examination when such is necessary to adjudication of the claim, and obtaining relevant treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the April 2009 VA examination, the examiner reported that the Veteran's "primary care physician" had recently performed PSA testing.  The doctor indicated that the results of this testing would be of assistance to VA in diagnosing and treating the Veteran, and requested that the Veteran supply such to VA.  This was never done.  The clear indication is that there are outstanding private treatment records.  On remand, the Veteran must be asked to identify the private provider and to either supply a release allowing VA to obtain records on his behalf, or submit the records himself.

The claims file also reflects that no VA treatment records have been associated with the file since June 2006.  It is unclear if the Veteran continues to receive VA treatment, but if so, updated records must be obtained on remand.  VA must ensure that records from all treating facilities are obtained.  The Veteran has in the past been treated at VA facilities in Loma Linda, California, and Memphis, Tennessee.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold with respect to the possibility of a nexus is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service records reflect treatment for a variety of genitourinary conditions, including urethritis and prostatitis.  Recent VA records show a diagnosis of enlarged prostate.  As there is a possibility of a link between current disability and service, an examination was warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This was directed by the January 2009 Board remand.

A VA examination was conducted in April 2009.  The examiner reviewed the claims file and opined that his current medical problems are not related to service.  The doctor cited an accurate record and factual basis, but failed to provide any rationale for his conclusion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The April 2009 examination is therefore not adequate for adjudication.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand is required for an adequate examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private health care providers.  A release for the doctor referred to as his primary care physician in April 2009 must be specifically requested.  

Upon receipt of such, VA must take appropriate action to contact the identified providers and request relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Obtain complete, updated treatment records from the VA medical centers in Loma Linda, California, and Memphis, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2006 to the present.  Any records prior to October 2004 (Loma Linda) or June 2005 (Memphis) must also be obtained.

3.  Schedule the Veteran for a VA genitourinary examination.  The claims file must be reviewed in conjunction with the examination.  The examiner must clearly identify any current conditions of the prostate, and must opine as to whether it is at least as likely as not that any such were caused or aggravated by service.  In-service treatment for urethritis and prostatitis must be specifically discussed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


